     Case 1:20-cv-10820-DPW Document 122 Filed 09/01/21 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,  )
ET AL,                        )
                              )
     Plaintiffs,              )
                              )
v.                            )       CIVIL ACTION NO.
                              )       20-10820-DPW
U.S. ENVIRONMENTAL PROTECTION )
AGENCY, ET AL,                )
                              )
     Defendants,              )
                              )
CHANTELL SACKETT, MICHAEL     )
SACKETT,                      )
                              )
     Defendant-Intervenors.   )
______________________________)

                        MEMORANDUM AND ORDER
                      OF REMAND AND DISMISSAL
                          September 1, 2021

     This is one of a number of cases filed in various United

States District Courts throughout the nation challenging

definitional rules promulgated by the United States

Environmental Protection Agency and the United States Army Corps

of Engineers regarding what constitutes “waters of the United

States” for purposes of the Federal Water Pollution Control Act,

popularly known as the Clean Water Act.      With the arrival of a

new Presidential administration, EPA and the Army Corps of

Engineers have provided notice of intent to revise the

definitional rules, including the Navigable Waters Protection

Rule at issue in this case.
     Case 1:20-cv-10820-DPW Document 122 Filed 09/01/21 Page 2 of 3



     The federal government defendants seek voluntary remand to

the agencies and dismissal of this case.       The plaintiffs oppose

remand unless the current Rule is vacated.       Defendant-

Intervenors oppose remand as to one specific provision — the

“adjacent wetlands” provision — which they request that I reach

(and uphold) on the merits.

     Given the progress of related litigation elsewhere, I

believe the most prudent step to resolve this case in this court

is to grant the request for voluntary remand and dismiss this

case without independently vacating the challenged Rule.         In

this connection, I note that the United States District Court

for the District of Arizona has earlier this week addressed the

salient issues by vacating the Rule which is the subject of this

litigation and ordering prompt further briefing concerning

another related rule.   Pasqua Yaqui Tribe, et al. v. U.S. Env’t

Prot. Agency, et al., No. CV-20—00266-TUC-RM, 2021 WL 3855977

(D. Ariz. Aug. 30, 2021).    The most orderly means for me to

assist in resolving the larger dispute over the Rule at issue is

to remand this case to the agencies and correlatively dismiss it

without separately addressing the merits as to which the

litigation is in an advanced stage in the District of Arizona.

     Accordingly, the federal defendants’ motion (ECF # 112] for

remand without vacatur is hereby GRANTED and this case in this

court is hereby DISMISSED, without addressing the cross-motions


                                   2
     Case 1:20-cv-10820-DPW Document 122 Filed 09/01/21 Page 3 of 3



for summary judgment filed respectively by the plaintiffs [ECF

# 30] and the federal defendants [ECF # 45], which the Clerk is

directed to terminate.




                                 /s/ Douglas P. Woodlock____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   3
